Citation Nr: 1714154	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right femur fracture, to include as secondary to service-connected prostate cancer. 

2.  Entitlement to service connection for a gastrointestinal disorder, to include diverticulitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This case was previously before the Board in June 2014, at which time the claims were remanded for additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

With respect to the Veteran's service connection claim for a right femur fracture, the Veteran maintains that he developed osteopenia as a result of treatment for his service-connected prostate cancer.   He feels that his right femur fracture, which occurred in a May 2008 fall from a bicycle, was due to osteopenia he developed from his prostate cancer or prostate cancer treatment.  He has submitted medical literature regarding prostate cancer causing osteopenia, and medical evidence from June 2008 showing that his left femoral neck had moderately low bone mineral density at that time, resulting in moderate fracture risk. 

In September 2014, the Veteran was afforded a VA examination to determine whether his right femur fracture were secondary to his service-connected prostate cancer.  The VA examiner stated that it was "unquestionably true" that the proximate cause of the Veteran's fracture was the result of a bicycle accident in 2008.  However, the "worsening from osteopenia can only be addressed by mere speculation."  The examiner did not provide any explanation as to why an opinion could not be provided, whether there were facts that cannot be determined or whether the actual cause cannot be selected from multiple potential causes.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner also did not clearly delineate what, if any, residuals the Veteran currently experiences as a result of his 2008 femur fracture.  For his part, the Veteran testified at his Board hearing that his right femur fracture has resulted in a shortening of his right leg and resulting altered gait.  However, this was not addressed in the September 2014 VA examination report.

In a June 2015 addendum opinion, the VA examiner stated that "[a]vailable medical information does not show clearly when the diagnosis of osteopenia was made."  However, the examiner did not explain how a precise date of diagnosis would help answer the question of whether the Veteran's osteopenia caused or aggravated his femur fracture.  Further, the VA examiner noted the Veteran underwent a radical prostatectomy in 2006, but "there has been no androgen depletion or" chemotherapy.  However, the examiner did not explain the relevance of this statement.  Finally, the VA examiner stated that while a fracture would be worsened by osteopenia, he did not think "there can be made any rational case of relation of carcinoma of the prostate and treatment to the osteopenia."  However, the examiner ignored a March 2011 VA medical opinion in the record which stated that it was at least as likely as not that the Veteran's osteopenia was secondary to his service-connected prostate cancer.  The March 2011 VA opinion further notes that prostate cancer has been linked statistically with osteopenia.

In light of the above-noted deficiencies, the Veteran's claim should be remanded for a new VA examination with opinion.

With respect to the Veteran's service connection claim for a gastrointestinal disorder, the Veteran testified in January 2014 that he was admitted to the U.S. Army Hospital in Saigon, Vietnam, during service in January 1973, for abdominal pain, cramping, diarrhea, and nausea, and to the Army Hospital at Ft. Devens, Massachusetts a few months later, for the same symptoms, and that he has had continuity of symptomatology since then.

In September 2014, the Veteran was afforded a VA examination in which he was diagnosed with irritable bowel syndrome.  However, the VA examiner concluded there was nothing in the Veteran's service treatment records suggesting any gastrointestinal disease.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

That opinion was based on an incomplete record because subsequent to the September 2014 VA examination, service treatment records were added to the record which show that in November 1973, he was admitted to the emergency room of Cutler Army Hospital at Ft. Devens with "crampy abdominal pain of approximately 24 hours duration."  He was diagnosed with probable small bowel obstruction secondary to adhesions.  Remand is needed for an addendum opinion on the etiology of the Veteran's gastrointestinal disorder that considers these additional medical records and the Veteran's lay statements.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his residuals of a right femur fracture.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all residual conditions relating to the Veteran's May 2008 right femur fracture.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any residuals of the Veteran's right femur fracture were caused or aggravated by his osteopenia?  The examiner should specifically comment on whether it is at least as likely as not that osteopenia would predispose the Veteran to suffering a bone fracture.

In answering this question, the examiner should consider and discuss as necessary the following: (i) medical records related to his May 2008 bicycle accident; (ii) the June 2008 DXA scan results which noted "fracture risk is moderate;" and (iii) as well as a March 2011 VA opinion that it is likely that the Veteran's osteopenia was related to his service-connected prostate cancer

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then forward the Veteran's claims file to the examiner who conducted the Veteran's September 2014 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a gastrointestinal disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following question:

Is it at least as likely as not (50 percent or higher probability) that the Veteran's diagnosed irritable bowel syndrome had its onset in or is otherwise related to active duty service?

The opinion provided thus far on this determinative issue has not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the September 2014 VA examiner impermissibly relied on the absence of indication of actual treatment during the Veteran's active duty service, such as would be reflected in service treatment records (STRs).  The VA examiner cannot rely exclusively on the absence of relevant treatment in the medical records for concluding instead that the Veteran's gastrointestinal problems are not related to his active duty service.

In answering this question, the examiner should consider and discuss as necessary the following: (i) the Veteran's lay statements concerning the onset and frequency of his symptoms; (ii) service treatment records documenting that the Veteran was admitted in November 1973 to the emergency room of Cutler Army Hospital at Ft. Devens with "crampy abdominal pain of approximately 24 hours duration."  He was diagnosed with probable small bowel obstruction secondary to adhesions.  

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




